KRUEGER, Judge.
The conviction is for driving an automobile upon the public highway while intoxicated. The penalty assessed is confinement in the county jail for five days and a fine of $50.00.
No notice of appeal appears in the record. This is necessary to give this court jurisdiction of the appeal. See Art. 827, C. C. P., also Branch’s Ann. Tex. P. C., sec. 588, and cases cited *211under Art. 827, Vernon’s Ann. Tex. C. C. P., Vol. 3, p. 197.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.